Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks & Terminal Disclaimer concurrently filed on 02/01/2022 regarding patent application 17/495,196 AND Preliminary Amendment concurrently filed on 10/06/2021.  The Terminal Disclaimer has been approved and recorded.  Claims 1 – 6 were originally filed in the application.  Claims 1 – 6 had been cancelled and Claims 7 – 36 had been added in the Preliminary Amendment. No claim has been cancelled and/or added in the current Amendment filed 02/01/2022.  Claims 7 – 36 remain pending in the application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended, based on the Amendment filed on 02/01/2022, to correct the following informalities: 
Claim 23, line 2, change “the battery” to ––the first battery––.

Reasons for Allowance
3.	Claims 7 – 36 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 7 – 36 are allowed because the prior art does not teach or fairly suggest the following subject matter:
A jumpstarter comprising: a battery connected to a voltage regulator, the battery capable of supplying power, via the voltage regulator, to at least one microcontroller, the battery also capable of supplying power to an automobile battery when the battery has at least one predetermined voltage; a load detector circuit to detect when the jumpstarter is correctly connected to the automobile battery; said at least one microcontroller generating, when the battery has said at least one predetermined voltage, an output signal; and switching circuitry, including at least one switch, to operatively connect the battery to the automobile battery when said at least one microcontroller generates the output signal to supply a charging current to the automobile battery as recited in independent Claim 7;
A jumpstarter comprising: a first battery connected to a voltage regulator, the first battery capable of supplying power, via the voltage regulator, to at least one microcontroller, the battery also capable of supplying power to an automobile battery when the first battery has at least one predetermined voltage; a battery level detector to detect a level of the first battery; a load detector to detect a type of connection of a load; a microcontroller of said at least one microcontroller to generate an output signal only when the first battery has said at least one predetermined voltage; and switching circuitry, including at least one switch, to operatively connect the first battery to the automobile battery when said at least one microcontroller generates the output signal to supply a charging current to the automobile battery as recited in independent Claim 23;
A jumpstarter comprising: an output port having a positive polarity output and a negative polarity output; an internal power supply connected to a voltage regulator, the internal power supply capable of supply power, via the voltage regulator, to at least one microcontroller, the internal power supply also capable of supply power to said output port when the internal power supply has at least one predetermined voltage; a load detection sensor connected in circuit with said positive polarity output and said negative polarity output, configured to detect presence of a vehicle battery connected between said positive polarity output and said negative polarity output;           a reverse polarity sensor connected in circuit with said positive polarity output and said negative polarity output, configured to detect polarity of said vehicle battery connected between said positive polarity output and said negative polarity output and to provide an output signal indicating whether a positive terminal and a negative terminal of said vehicle battery are properly connected with said positive polarity output and said negative polarity output of said output port; a power switch connected between said internal power supply and said output port; and a microcontroller of said at least one microcontroller configured to provide an output signal to said power switch, such that said power switch is turned on to cause said internal power supply to be connected to said output port in response to signals from said load detection sensor and said reverse polarity sensor indicating the presence of  a vehicle battery at sad output port and proper polarity connections of the positive terminal and the negative terminal of said vehicle battery with said positive polarity output and said negative polarity output, and is not turned on when signals from said load detection sensor and said reverse polarity sensor indicate either the absence of a vehicle battery at said output port or improper polarity connections of the positive terminal and the negative terminal of said vehicle battery with said positive polarity output and said negative polarity output as recited in independent Claim 24.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851